        ca03:~.-~~lR~~C' ~fi!i:i~soilriled 07/26/16 Entered 07/26/16 15:43:19                                                  Desc
       · · f t jjj u l U l ~ ;:, Meti!'lsliilli!00013ffl-sooiPage 10 of 15
                                               Custumer Service: 1-800-986-2462
           MORTGAGE                            Speech and Hearing Impaired, 1-877-344-9716

  Page 2
  3006035640
  January 21, 2015

  This loan is currently due for the April !, 2013, payment and all subsequent payments. Due to the severe delinquency of this
  loan, an escrow analysis was not performed i;, 2014. The total amount needed to reinstate the loan, valid through January 23,
  2015, is as follows:

  $2,389.32          Four (4) payments at $597.3: each (April-July 2013)
  $4,967.64          Eighteen (18) payments at $175.98 each (August 2013 -January 2015)
  $1,026.00          Attorney fees and costs     ·
  $ -122.80          Funds in the suspense account
  $8,260.16          Total due to reinstate

  Below is a history providing a breakdown of rhe recent insurance disbursements from the escrow account, and the insurance
  refunds received by Ms. Driskill from the insurance companies for unearned premiums.
      • $1,374.00 - insurance premium dis:Jursed from escrow on March 20, 2012, to Kemper Insurance, for policy
          #UP883192, effective April 9, 2012-2013. This policy was cancelled by Ms. Driskill, effective May 3, 2012.
      • $1,284.00 - refund from Kemper, mail~d to Ms. Driskill on May 9, 20 l 2, check number 1700585919. This check was
           negotiated on May 15, 2012.
      • $2,418.00 - insurance premium disbursed from escrow on May 14, 2012, to Travelers Insurance, for policy
           #9902909426331, effective May 4, 2012-2013. Ms. Driskill cancelled this policy effective August 7, 2012.
      • $1,922.00 - refund from Travelers Ins:,rance, mailed directly to Ms. Driskill on July 19, 2012.
      • There was a valid lapse in insurance coverage from May 3, 20 l 2, to May 4, 2012, and a premium of $4.00 was
          disbursed from the escrow account on May 17, 2012, for a lender placed insurance policy.
      • $],070,00. - insurance premium di£hursed from escrow on January 29, 2013, to American Reliable for policy
           #12800090002, effective January 15, '<013-2014. The renewal premium was not issued for January 15, 2014-2015, as
           Ms. Driskill flat cancelled this policy effective January 15, 2014.
      • $760.00 - insurance premium disbursed from escrow on January 13, 2014, to Republic Franklin Insurance for policy
          #4722274, effective January 15, 2014-?.015.
      • $774.00 - insurance premium disbursed from escrow on January 8, 2015, to Utica National Insurance, for policy
           #4722274, effective January 15, 2015-2016

  Based on our research in this matter, we find that no error occurred regarding the escrow analysis and payment change under the
  bankruptcy for this loan. Please be advised, ycl.ii client has certain rights under federal law regarding the documentation used in
  response to this request. Should they wish to nbtain additional documentation regarding our research and determination, or if
  they are in need of additional assistance regarding this matter, please call me directly at J-800-986-2462, extension 2775,
  between the !19urs of 8:00 a.m. and 5 p.m. Central Time, Monday through Friday.


  Sinr:~&t-a~
~tlleBrock
 Research Specialist                                                                                                     PLAINTIFF'S
 Servicing Performance Assurance                                                                                           EXHIBIT

 Enclosures                                                                                                                  'I
 NOTE: If this loan is included in an active banhuptcy case and was not reaffirmed by order of the Bankruptcy Court, or if you
 received a bankruptcy discharge associated wifo your loan, this letter is being provided for informational purposes only and is
 not an attempt to collect, recover, or offset any clischarged debt previously incurred by you. However, we reserve all rights and
 remedies under the security instrument, including the right to foreclose on the collateral.


                             Informational Requests a11d Error Resolution: P.O. Box 11 O, Hattiesburg, MS 39403~0110
                            Loan information is availab!':': 24 hours a day, 7 days a week at www.regionsmortgage.com
        Case   3:18-cv-00102-JRG-DCP                   Document
                   "Regions Bank d.b,a. Regions Mort~<..ge                37-4
                                                               may be a debt        Filed
                                                                             collector under 09/18/19       Page Practices
                                                                                             the Fair Debt Collection 1 of 1 ActPageID   #: 127
                          and all communication ma~' ue used for the purpose of coflecting any debt that you may owe."
                                                 • Regi,ins Mortgage is an Equal Housing Lender."
